DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/3/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. The rejections of the claims have been withdrawn. The Double Patenting rejection is maintained as Applicant did not traverse.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 15-20, 23, 25, 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,682,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed to the same subject matter of US ‘410. The only difference between instant claim 1 and the claims of ‘410 .
Regarding claim 15 and 20, the instant claim does not require the miniature bars have a specified mass mk. Thus, the claim encompasses an embodiment where the bars have different masses. This is considered a broader recitation of the arrangement recited in the claims of ‘410 and this distinction between a broad genus and narrower species is considered obvious to one of ordinary skill in the art. In addition, other limitations are impliedly taught by claims 5 and 14.
Regarding claim 16, the instant claim does not require the bar is oriented as n x m where n and m are greater than two. However, the recitation in the instant claim is simply a broader recitation of the n x m arrangement recited in the claims of ‘410 and this distinction between a broad genus and narrower species is considered obvious to one of ordinary skill in the art.
Regarding instant claims 17-19, claim 18 of ‘410 recites similar subject matter.
Regarding claims 23, 25, and 27-28, the interconnections in ‘410 separate the bar into n x m miniature bars of the same mass, where n and m ≥ 2. This is considered to result in a rectangular grid pattern, which means each bar has four edges. Furthermore, at least two miniature bars are connected to three other miniature bars and at least one bar is connected to four other miniature bars so long as n and m ≥ 3. At 
Regarding claim 29, the thickness of a bar is considered to be an obvious parameter in making precious metal bars for retail sale.
Regarding claim 30, these metals are well known noble metals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/
Primary Examiner, Art Unit 1784